Citation Nr: 0510298	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a skin disability 
of the feet claimed as jungle rot.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for a disability due to 
herbicide exposure.

7.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran and his spouse.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO) which denied entitlement to service 
connection for disabilities of the neck, back, and bilateral 
shoulders; a skin disability of the feet; bilateral hearing 
loss; disabilities due to Agent Orange exposure; a nervous 
disorder; and PTSD.  

In October 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In his testimony, the veteran raised a claim for hepatitis as 
due to Agent Orange exposure.  This issue has not yet been 
adjudicated and is referred back to the RO for the 
appropriate action.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the claim for service connection for bilateral 
hearing loss, the Board finds that a VA examination is 
necessary.  The veteran asserts that he has had difficulty 
hearing since service.  The veteran is competent to report 
the symptoms of decreased hearing.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (the veteran and other lay 
persons are competent to testify as to the veteran's 
symptoms).  He contends that his hearing was damaged due to 
an explosion in service.  Service records show that the 
veteran served in Vietnam from December 1969 to December 
1970.  His military occupation was armor crewman.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  
An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran's report of acoustic trauma in 
service and his report of current symptoms with a continuity 
of symptomatology since service, satisfies the requirements 
for an examination under 38 U.S.C.A. § 5103A(d) (West 2002).  
See Duenas v. Principi, No. 03-12 1251 (Dec. 15, 2004).  An 
audiometric examination is needed to determine the nature and 
etiology of any current bilateral hearing loss.  

Regarding the claim for service connection for a skin 
disability to include jungle rot, the Board finds that a VA 
examination is necessary.  The veteran asserts that he has 
had jungle rot on his feet since service.  He asserts that it 
comes and goes.  The veteran is competent to report the 
observable symptoms of a skin rash.  See Espiritu; supra.  
Service records show that the veteran served in Vietnam from 
December 1969 to December 1970.  Service medical records do 
not show treatment of a rash on the feet.  However, an 
October 1970 service medical record notes that the veteran 
had a fungal infection on both hands that had started three 
months earlier.    

The in-service treatment for a fungal infection, the 
veteran's report of a rash on the feet in service, and his 
report of current symptoms with a continuity of 
symptomatology since service, satisfies the requirements for 
an examination under 38 U.S.C.A. § 5103A(d) (West 2002).  See 
Duenas v. Principi, No. 03-12 1251 (Dec. 15, 2004).  An 
examination is needed to determine the nature and etiology of 
any current skin disease of the feet.   

Regarding the claims for service connection for back and neck 
disabilities, the Board finds that a VA examination is 
necessary.  There is current evidence of disc disease of the 
low back and neck.  The veteran asserts that he injured his 
back and neck in service when he fell off a bunker during a 
mortar attack.  He also reports injuries from explosions.  
Service medical records show that the veteran sought medical 
treatment for back pain in July 1970.  The service medical 
record indicates that the veteran fell on the edge of a bunk.  
He had pain and tenderness at the lower midline of the back 
area.  Straight leg raising was negative.  The impression was 
minimal low back strain.  The December 1970 separation 
examination indicates that examination of the spine and neck 
was normal.  The record shows that in 1993 or 1994, the 
veteran sustained further injury to his back in a work-
related incident where he slipped and fell down a metal 
stairway.  On workers' compensation examination, the veteran 
was shown to have abnormal findings in the cervical and 
lumbar spine.  

The medical evidence of current low back and neck 
disabilities, the evidence of an injury in service, and the 
veteran's report of symptoms of neck and back pain with a 
continuity of symptomatology since service, satisfies the 
requirements for an examination under 38 U.S.C.A. § 5103A(d) 
(West 2002).  An examination is needed to determine the 
nature and etiology of the current low back and neck 
disabilities.  

Regarding the claim for service connection for the bilateral 
shoulder disability, there is medical evidence of a current 
right shoulder disability.  There is radiographic evidence of 
mild degenerative disease of the right shoulder.  The 
evidence of record shows that the veteran may have had a pre-
existing shoulder disability upon entering service.  The 
report of medical examination at enlistment in June 1969 
indicates that the veteran reported having a painful 
shoulder.  The examiner noted that the veteran had shoulder 
dislocations.  Examination of the shoulders was normal.  The 
veteran asserts that when he fell off his bunker in service 
and injured his back, he also injured and aggravated his 
shoulder disability.  

Veterans are presumed to be in good health when accepted for 
service, except for defects noted at the time of the 
examination, acceptance and enrollment in service.  This 
presumption of soundness can only be rebutted by clear and 
unmistakable evidence that a condition pre-existed service 
and was not aggravated therein.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-2003 (Jul. 16, 2003).  An examination is 
needed to determine whether the shoulder disability pre-
existed service and was aggravated in service.    

Regarding the claim for service connection for a psychiatric 
disorder and PTSD, the Board finds that further development 
is necessary.  In order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  See 38 
C.F.R.§ 3.304(f) (2004).  With respect to the third element, 
if the evidence shows that the veteran engaged in combat and 
he is claiming a combat related stressor, no credible 
supporting evidence is required.  Id., see Doran v. Brown, 
6 Vet. App. 283 (1994).  A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In a March 2002 letter, the RO requested a detailed stressor 
statement from the veteran.  The veteran submitted a stressor 
statement and reported the following stressors: while 
stationed in Quang Tri, he witnessed his commanding officer 
stepping on a mine and being killed; a lieutenant in his unit 
accidentally shot and killed himself; and the veteran was 
sent to jail at Stone Cutter Island in Hong Kong for two 
days.  The veteran also reported in other statements that he 
was under mortar attack, in firefights, and he witnessed 
explosions.  The service records show that the veteran served 
in Vietnam from December 1969 to December 1970 with the 3rd 
Squadron, 5th Calvary, of the 9th Infantry Division.  The 
veteran's military occupation was armor crewman.  

The record shows that the RO made no further attempts to 
verify the stressor events.  The Board finds that the RO 
should notify the veteran that additional information 
regarding his stressor events is needed.  The RO should ask 
the veteran to provide the names of the persons who were 
killed and the dates of the events within two months.  The RO 
or AMC should notify the veteran that if this additional 
information is not submitted, his stressor events will not be 
forwarded to the proper agency for verification.  

Regarding the claim for service connection for a psychiatric 
disorder, the Board finds that a VA examination is necessary.  
There is evidence of a current diagnosis of depression and 
anxiety.  The veteran asserts that he has had a problem with 
his nerves since service.  The veteran is competent to report 
the symptoms of depression.  See Espiritu; supra.  The 
evidence of a current diagnosis of depression and anxiety and 
the veteran's report of symptoms in service with a continuity 
of symptomatology since service, satisfies the requirements 
for an examination under 38 U.S.C.A. § 5103A(d) (West 2002).  
See Duenas; supra.  An examination is needed to determine the 
nature and etiology of any current psychiatric disorder.    

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

At the hearing before the Board in October 2003, the veteran 
reported that he was currently treated at the VA medical 
facility in Decatur for PTSD, the skin disability, and the 
disabilities of the low back, neck and shoulder since 1990.  
Only VA treatment records dated in 1999 and 2000 are 
associated with the claims folder.  VA is required to seek 
all relevant treatment records.  38 U.S.C.A. § 5103A 
(West 2002).  

The veteran further testified that he was awarded Social 
Security disability benefits.  The Social Security decision 
is associated with the claims folder.  However, it does not 
appear that the supporting medical evidence is of record.  VA 
has a duty to acquire both the Social Security Administration 
decision, and the supporting medical records pertinent to a 
claim.  Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  This evidence is 
pertinent because the Social Security decision indicates that 
the veteran is disabled, in part, due to a low back 
disability.  

There are outstanding private medical records.  The veteran 
reported treatment from St. Vincent's Hospital.  The RO did 
make an attempt to obtain these records and St. Vincent 
Hospital indicated that it only had the veteran's records 
dated from 1992.  However, such records were not obtained.  
VA has an obligation to obtain these records.  38 U.S.C.A. 
§ 5103A.  The record also shows that the veteran sustained an 
on-the-job back injury in 1993 or 1994 and he filed a 
workers' compensation claim.  The workers' compensation 
decision and supporting records should be associated with the 
claims file, since these records pertain to the veteran's 
back disability.   

It does not appear that relevant evidence was considered in 
the statement of the case for the issues of entitlement to 
service connection for a back and neck disability.  Treatment 
records from Southeastern Lung Care, Dr. Armstrong, Dr. 
Sutton, Atlanta Back Clinic, Atlanta Heart Group, Piedmont 
Hospital, St. Joseph's of Atlanta, Peachtree Orthopedic 
Clinic, Physician's Pain and Rehabilitation Clinic, and 
Northlake Surgical Center were associated with the claims 
folder.  It is not clear when these records were associated 
with the claims folder.  However, the statement of the case 
does not mention these records.  

38 C.F.R. § 19.29 (2004) provides that a statement of the 
case must contain a summary of the evidence of the case 
relating to the issues or issues with which the appellant or 
representative have expressed disagreement.  38 C.F.R. 
§ 19.29.  In accordance with 38 C.F.R. § 19.29, the Board 
must remand this evidence to the RO or AMC for initial 
consideration and issuance of a supplement statement of the 
case.   

Lastly, the Board finds that clarification is needed with 
respect to the veteran's claim for service connection for a 
disability due to herbicide exposure.  In his original claim, 
the veteran did not specify a disability.  In a March 2002 
statement in support of claim (VA Form 21-4138), the veteran 
claimed entitlement to service connection for multiple 
disabilities as due to exposure to Agent Orange including 
non-Hodgkin's lymphoma, chlorachne, high blood pressure, 
sleep apnea, cardiomyopathy, weight loss, abdominal swelling, 
enlarged tonsils, loss of appetite, acne, jungle rot, 
headache, groin pain, and other disabilities.  It is noted 
that in the August 2002 rating action, the RO only 
adjudicated the claim for service connection for Agent Orange 
exposure, not the claims for the various disabilities due to 
Agent Orange exposure.  As such, the RO should clarify which 
disabilities the veteran is claiming as due to herbicide 
exposure and then take the appropriate action.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The AMC or RO should obtain all 
records of the veteran's medical treatment 
for PTSD, skin disability, hearing loss, 
and the disabilities of the neck, back, 
and shoulder from the VA medical center in 
Decatur, Georgia, dated from 1990.  

2.  The AMC or RO should obtain all 
records of the veteran's medical treatment 
for the disabilities of the neck, back, 
and shoulder from St. Vincent Hospital 
located on Riverside Avenue, Jacksonville, 
Florida, 32207, dated from 1992.  

3.  The AMC or RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
including the medical records relied upon 
concerning that claim. 

4.  The AMC or RO should obtain the 
records pertinent to the veteran's 
workers' compensation claim filed in 1993 
or 1994 for a back injury, including the 
medical records relied upon concerning 
that claim. 

5.  The AMC or RO should request specific 
details of the in-service stressful 
incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), 
description of the event(s), medal(s) or 
citation(s) received as a result of the 
event(s), and, if appropriate, name(s) 
and other identifying information 
concerning any other individuals involved 
in the event(s).  As a minimum, the claim 
must indicate the location and 
approximate time (a 2-month specific date 
range) of the stressful event(s) in 
question, and the unit of assignment at 
the time the stressful event occurred.  
Inform the veteran that this information 
is necessary to obtain supportive 
evidence of the stressful event(s) and 
that failure to respond or an incomplete 
response may result in denial of the 
claim. 

6.  The AMC or RO should review the 
entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary, copy of the DD 
214, and a copy of this remand, and all 
associated documents should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150 for verification of stressors.  The 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressor.  If the 
agency is unable to provide information 
regarding any of the stressors alleged by 
the veteran, they should provide specific 
confirmation of that fact.

7.  The veteran should be afforded an 
audiometric examination to determine the 
nature and etiology of the bilateral 
hearing loss.    

If the veteran currently has bilateral 
hearing loss, the examiner should render 
an opinion as to as to whether it is at 
least as likely as not (50 percent 
probability or more) that the hearing 
loss is related to the noise exposure in 
service or is related to disease or 
injury in service.  The examiner should 
provide a rationale for the opinion. 

The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review.  The 
examiner should provide a rationale for 
all conclusions.

8.  The veteran should be afforded an 
examination to determine the nature and 
etiology of the skin rash of the feet.  
All diagnoses should be reported.    

If the veteran currently has a skin 
disability or disease, the examiner 
should render an opinion as to as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
skin disability or disease is related to 
disease or injury in service or first 
manifested in service.  The examiner 
should provide a rationale for the 
opinion. 

The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review.  The 
examiner should provide a rationale for 
all conclusions.

9.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the low back, neck 
and shoulder disabilities.  The examiner 
should specify all current diagnoses.  

The examiners should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
current low back and neck disabilities are 
an injury or disease in service or are 
medically related to the veteran's period 
of service.  

With regard to any bilateral shoulder 
disability, the examiner should express an 
opinion as to whether the veteran's 
shoulder disability clearly and 
unmistakable pre-existed service, and, if 
so, whether the evidence is clear and 
unmistakable that the pre-existing 
shoulder disability underwent no permanent 
increase in severity during service.  If 
the examiner finds that the shoulder 
disability did not pre-exist service, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
current shoulder disability is due to an 
injury or disease in service or is 
medically related to the veteran's period 
of service.  

The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review.  The 
examiner should provide a rationale for 
all conclusions.

10.  The veteran to be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the claimed 
psychiatric disorder, to include PTSD.  
All diagnoses should be reported.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran has a current psychiatric 
disorder that is due to disease or injury 
in service or is related to service.  

Any alleged stressors which have been 
verified should be made known to the 
examiner.  If the examiner believes that 
PTSD is an appropriate diagnosis, the 
examiner must indicate whether the 
diagnosis conforms to DSM-IV and specify 
the stressors responsible.  In determining 
whether or not the veteran has PTSD due to 
an in-service stressor, only the history 
specifically verified by the RO may be 
relied upon.  

The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review.  The 
examiner should provide a rationale for 
all conclusions.

11.  Then, the AMC or RO should 
readjudicate the issues on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative. The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




